DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the objection to the specification have been fully considered and are persuasive in view of the Amendment.  Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  

Claim Objections
Claim 8 is objected to because of the following informalities:  It appears that “further” should be inserted prior to “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the condenser motor”.  There is insufficient antecedent basis for this limitation in amended claims 1 and 15, upon which claim 16 depends.  To expedite prosecution, Examiner has applied art to the claim as best it could be understood as presented.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites the limitation “the combustion engine is adapted to be started by the battery”.  Amended claim 1, upon which claim 15 depends recites the limitation “wherein the battery is configured to at least provide power to start the combustion engine”.  Accordingly, claim 15 appears to be a mere rewording of the limitation of amended claim 1 and does not appear to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-8, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2003-0033254: English Machine Translation provided by Examiner) in view of “Mining Electrical Engineers’ (1915) Examination” in The Science and Art of Mining VOL. XXV. 1914-1915, pages 582-583: previously cited, Dziuba et al. (US 2017/0349078) and Connor (US 1,992,568).  
Regarding claim 1, Lee discloses a transport refrigeration unit comprising: 
a battery (see at least Figure 1, battery #7); 
at least one airfoil (see at least Figure 1, fan adjacent fan motor #3); 
an energy conversion device attached to the airfoil (see at least Figure 1, fan motor #3), wherein the at least one airfoil is constructed and arranged to mechanically drive the energy conversion device upon exposure to wind (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”), the energy conversion device is constructed and arranged to convert mechanical energy to electrical energy (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”), and the electrical energy is used at least in-part to charge the battery (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”); wherein the at least one airfoil is a fan (see at least Figure 1, fan adjacent fan motor #3) and the energy conversion device is a fan motor (see at least Figure 1, fan motor #3) configured to drive the fan when in a normal operation state (see at least translation paragraph beginning “As a result of comparing and judging”); wherein the fan motor rotates in a direction when in the normal operational state (see at least translation paragraph beginning “As a result of comparing and judging”), and rotates in a direction when the fan is exposed to wind and the transport refrigeration unit is in a battery charge state (see at least translation paragraph beginning “Therefore, since the fan motor 3 is operated as a generator”); 
a compressor constructed and arranged to compress a refrigerant (see at least translation paragraph beginning “By the way […]”; 
a compressor motor configured to drive the compressor (see at least translation paragraph beginning “By the way […]”: compressor motor is inherent to compressor).
Lee does not appear to disclose that the fan motor rotates in a first direction when in the normal operation state (operation as a power drawing motor) and rotates in an opposite second direction when the fan is in a battery charge state.  
However, it was old and well-known in the art for a motor to rotate in a first direction when drawing electricity and to rotate in a second (opposite) direction while producing electricity, as evidenced by Mining Electrical Engineers’ (1915) Examination (see pages 582-583: if polarity and/or magnetic field are not reversed, the direction of rotation will reverse).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee with the fan motor rotates in a first direction when in the normal operation state (operation as a power drawing motor) and rotates in an opposite second direction when the fan is in a battery charge state, since, as taught by Mining Electrical Engineers’ (1915) Examination, such provision was old and well-known in the art, and would provide the predictable benefit of simplifying the electrical connections to the fan motor.  
Lee in view of Mining Electrical Engineers’ (1915) Examination does not disclose a combustion engine separate from a second combustion engine that is a part of a powertrain or drive system of a truck; and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor.
Dziuba et al. teaches another transport refrigeration unit comprising a combustion engine (see at least Figure 3, ICE #132; paragraph [0033]) separate from a second combustion engine that is a part of a powertrain or drive system of a truck (see at least ICE #32; paragraph [0033]); and a generator mechanically driven by the combustion engine (see at least motor/generator #136; paragraph [0033]), and configured to provide electrical power to the compressor motor (see at least paragraph [0033]: the motor/generator #136 is sized for the load of the reefer unit #60; see also at least paragraph [0002]; [0018]: the reefer unit load includes a compressor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Lee in view of Mining Electrical Engineer’s (1915) Examination with a combustion engine separate from a second combustion engine that is a part of a powertrain or drive system of a truck; and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor, as taught by Dzuiba et al. to improve the TRU of Lee in view of Mining Electrical Engineer’s (1915) Examination by allowing for the powertrain engine to act as a backup to the separate engine for the refrigeration system (see at least Dzuiba et al. paragraph [0007]).  
Lee in view of Mining Electrical Engineer’s (1915) Examination and Dziuba et al. is silent regarding wherein the battery is configured to at least provide electric power to start the combustion engine.  
However, use of a vehicle battery to start multiple engines was old and well-known in the art, as evidenced by Connor (see at least page 1, column 2, lines 12-16 and page 2, column 2, lines 21-26).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the TRU of Lee in view of Mining Electrical Engineer’s (1915) Examination and Dziuba et al. with wherein the battery is configured to at least provide electric power to start the combustion engine, since, as evidenced by Connor, such provision was old and well-known in the art and would provide the predictable benefit of using a single battery to start both primary and auxiliary engines.  
Regarding claim 6, Lee further discloses further comprising: a condenser heat exchanger operatively coupled to the compressor (see at least Figure 1, condenser #2; translation paragraph beginning “By the way […]”); wherein the fan is a condenser fan configured to provide air flow over the condenser heat exchanger when in the normal operational state (see at least translation paragraph beginning “By the way […]”).
Regarding claim 7, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor further discloses further comprising: an evaporator heat exchanger operatively coupled to the compressor; an evaporator fan configured to provide air flow over the evaporator heat exchanger; and an evaporator fan motor for driving the evaporator fan (see at least Dziuba et al. paragraphs [0002]; [0034]; [0035]: evaporator and evaporator fan/motor that provides air flow over the evaporator are part of the loads).  
Regarding claim 8, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor further discloses wherein the battery is configured to provide electric power to the condenser and evaporator fan motors (see at least Dziuba et al. paragraphs [0002]; [0034]; [0035]: the fans (which include condenser and evaporator fan motors) may be powered by battery #174).
Regarding claim 15, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor further discloses the combustion engine is adapted to be started by the battery (see rejection of claim 1, above).  

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor, as applied to claim 1 above, and further in view of Martin (US 2011/0169273: previously cited).
Regarding claim 4, Lee is silent regarding wherein the fan motor is an induction motor.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for providing a motor for generating electricity.  
In this regard, it is noted that Martin teaches a motor generating electricity, wherein the motor is an induction motor (see at least paragraph [0008]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the motor in the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor with wherein the fan motor is an induction motor, since, as taught by Martin, such is a suitable and known provision for providing a motor for generating electricity (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for smaller gauge wire to be used for the motor (see at least Martin paragraph [0026]).

Claims 9-10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor, as applied to claim 6 above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant).
Regarding claim 9, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor does not disclose further comprising: an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, though it appears that controller #5 would have this function.
Verbrugge et al. teaches another wind-powered motor charging a battery (see at least paragraph [0004]), comprising: an isolation relay  electrically connected between the battery and the fan motor (see at least relay #130; paragraph [0031]), wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state (see at least paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor with an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, as taught by Verbrugge et al., to improve the unit of Lee in view of Richardson by allowing for the power input/output to be controlled (see at least Verbrugge et al. paragraph [0031]).
Regarding claim 10, Lee, as modified above to include the relay controller, further discloses further comprising: a rectifier electrically connected between the battery and the isolation relay (see at least Figure 1, rectifier/inverter #6 between battery #7 and controller #5 (relay)).

Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor, and Verbrugge et al. as applied to claim 10 above, and further in view of OFFICIAL NOTICE, now taken as APPLICANT-ADMITTED-PRIOR-ART.
Regarding claim 11, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor, and Verbrugge et al. is silent regarding further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state.
However, Examiner takes OFFICIAL NOTICE (now taken as Applicant-Admitted-Prior-Art) that transport refrigeration units (and all modern vehicles) comprise a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state (Examiner notes that parasitic loads (i.e. security system, etc.) have also been common well before the filing date of the invention).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor, and Verbrugge et al. with further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state, since, as noted by Examiner, such provision was old and well-known in the art and would provide the known benefit of performance/collision/security monitoring.  

Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor, as applied to claim 15 above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant).
Regarding claim 16, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor does not disclose further comprising: an isolation relay electrically connected between the battery and the condenser motor.
Verbrugge et al. teaches another wind-powered motor charging a battery (see at least paragraph [0004]), comprising: an isolation relay electrically connected between the battery and the condenser motor (see at least relay #130) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., and Connor with further comprising: an isolation relay electrically connected between the battery and the condenser motor, as taught by Verbrugge et al., to improve the unit of Lee in view of Richardson by allowing for the power input/output to be controlled (see at least Verbrugge et al. paragraph [0031]).

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor, as applied to claim 1, above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant), or, in the alternative Park et al. (US 2012/0132411).
Regarding claim 17, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor is silent regarding wherein the fan motor rotates in the opposite second direction and the transport refrigeration unit is in the battery charge state when the transport refrigeration unit is at least sitting idle and not in the normal operational state.
Operation of a fan motor in the generating mode (i.e. rotation in the opposite second direction) when the transport refrigeration unit is at least sitting idle and not in the normal operational state (battery driven state) is old and well-known in the art, as evidenced by Verbrugge et al. (see at least paragraphs [0003]; [0019]), or, in the alternative Park et al. (see at least paragraph [0028]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor with wherein the fan motor rotates in the opposite second direction and the transport refrigeration unit is in the battery charge state when the transport refrigeration unit is at least sitting idle and not in the normal operational state, since operation in the generating state during idle is old and well-known in the art and would provide the benefit of preventing battery drain during idle.  Examiner also notes that as claimed, Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor would be presumed capable of meeting the limitation since “when the transport refrigeration unit is at least sitting idle” does not structurally limit the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Dziuba et al., Connor.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763